DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/08/2019, 9/27/2019 and 3/01/2021 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the device wherein the compound of claim 1 is used as a host material in the light-emitting layer, does not reasonably provide enablement for the devices wherein the compound of claim 1 is used as a host in any organic layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims. The host recited in claim 7 is not defined in context of any particular layer of the claimed OLED. Each layer in an OLED can have a host material and a guest material, regardless of whether the layer is light-emitting or not. Applicant fails to provide enablement for devices wherein the compound of claim 1 is used as a host material in non-emitting layers of the claimed OLED.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0225992 A1 to Ito et al.
Regarding claim 1, Ito discloses an OLED having an electron transport buffer layer comprising an organic compound exemplified by the following species:

    PNG
    media_image1.png
    369
    312
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    329
    333
    media_image2.png
    Greyscale

These two compounds (2nd compound on page 303 and first compound on page 304) are identical to compounds H-75 and H-126, respectively, in claim 4. Claims 1-5 are therefore anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0225992 A1 to Ito et al.
Regarding claim 6, the compound of claim 1 is disclosed by Ito as explained above. It may be said that Ito discloses all the features of claim 6 but fails to provide an example of an OLED wherein the buffer layer in the electron transport region comprises one of the compounds that are species of the claimed compound. Nevertheless, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the prior art device by employing any of the compounds listed on pages 65-375, such as and including the compounds that are species of the compound being claimed in claim 1 (see, for example, the compounds 
Regarding claim 8, Ito does not actually disclose a display system. However, it does disclose that OLED’s are “self-emission devices that have wide viewing angles, high contrast ratios, short response times, and excellent brightness, driving voltage, and response speed characteristics, and can produce full-color images.” In view of said teachings and since organic light-emitting devices are generally associated with electronic displays, it would have been obvious to a PHOSITA to employ the prior art OLED in displays. 
Allowable Subject Matter
Claim 7 would be allowable if rewritten to specify that the compound of claim 1 is used as a host material in the light-emitting layer of the device, and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The device of claim 7, under the above assumption, is not disclosed or rendered obvious by Ito et al., which represents the closest prior art of record. Ito teaches a specific host material (an anthracene derivative) for the light-emitting layer whereas the compound cited above is used in the electron transport region, such as a buffer layer, which does not have a host-guest pair. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762